Filed Pursuant to Rule 497(c) 1933 Act File No. 333-162066 1940 Act File No. 811-22335 EVERMORE FUNDS TRUST On behalf of Evermore Trust (the “Trust”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in the definitive form of Prospectus for Evermore Global Value Fund, a series of Evermore Funds Trust, which was filed pursuant to Rule 497(c) on May 5, 2015.The purpose of this filing is to submit the 497(c) filing dated May 5, 2015 in XBRL for Evermore Global Value Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
